Exhibit 10.85
 
CHORDIANT SOFTWARE, INC.
 


 
AMENDED AND RESTATED 1999 NON-EMPLOYEE
 
DIRECTORS’ STOCK OPTION PLAN
 


 
Amended by the Board of Directors:  December 11, 2007
 
Approved by Stockholders: February 1, 2008
 
Amended by the Board of Directors:  November 19, 2008
 


 
Effective Date: Date of Initial Public Offering
 
Termination Date: None
 
1. PURPOSES.
 
(A) Eligible Award Recipients.  The persons eligible to receive Awards are the
Non-Employee Directors of the Company.
 
(B) Available Awards.  The purpose of the Plan is to provide a means by which
Non-Employee Directors may be given an opportunity to benefit from increases in
value of the Common Stock through the granting of Nonstatutory Stock Options,
Restricted Stock Awards, and Restricted Stock Unit Awards.
 
(C) General Purpose.  The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.
 
2. DEFINITIONS.
 
(A) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(B) “Annual Grant” means an Award granted annually to eligible Non-Employee
Directors pursuant to subsection 6(b) of the Plan.
 
(C) “Annual Meeting” means the annual meeting of the stockholders of the
Company.
 
       (D) “Award” means an Option, Restricted Stock Award or Restricted Stock
Unit Award.
 
       (E) “Award Agreement” means an Option Agreement, a Restricted Stock Award
Agreement or a Restricted Stock Unit Award Agreement.
 
(F) “Board” means the Board of Directors of the Company.
 
(G) “Code” means the Internal Revenue Code of 1986, as amended.
 
(H) “Common Stock” means the common stock of the Company.
 
(I) “Company” means Chordiant Software, Inc., a Delaware corporation.
 
(J) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate.  However, the term “Consultant” shall not include either
Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director’s fee by the Company for their services as Directors.
 
(K) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which he
or she renders service to the Company or an Affiliate as an Employee, Consultant
or Director or a change in the entity for which he or she renders such service,
provided that there is no interruption or termination of the Participant’s
Continuous Service.  For example, a change in status from a Non-Employee
Director of the Company to a Consultant of an Affiliate or an Employee of the
Company will not constitute an interruption of Continuous Service.  The Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.
 
(L) “Director” means a member of the Board of Directors of the Company.
 
(M) “Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the major duties of that
person’s position with the Company or an Affiliate of the Company because of the
sickness or injury of the person.
 
(N) “Employee” means any person employed by the Company or an Affiliate.  Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
 
(O) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(P) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of grant, or if the date of grant is not a trading day, then
on the last market trading day prior to the day of grant, as reported in The
Wall Street Journal or such other source as the Board deems reliable.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
 
(Q) “Initial Grant” means an Award granted to an eligible Non-Employee Director
pursuant to subsection 6(a) of the Plan.
 
(R) “Non-Employee Director” means a Director who is not an Employee.
 
(S) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(T) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(U) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.
 
(V) “Option Agreement” means a written agreement between the Company and an
Participant evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(W) “Participant” means a person to whom an Award is granted pursuant to the
Plan.
 
(X) “Plan” means this Chordiant Software, Inc. Amended and Restated 1999
Non-Employee Directors’ Stock Option Plan.
 
       (Y) “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of the Plan.
 
      (Z) “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award.  Each such Award Agreement shall be
subject to the terms and conditions of the Plan.
 
      (AA) “Restricted Stock Unit Award” means a bookkeeping entry where each
unit represents the opportunity to vest in and be issued one share of Common
Stock, which right is granted pursuant to the terms and conditions of the Plan.
    
      (BB) “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award.  Each such Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(CC) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(DD) “Securities Act” means the Securities Act of 1933, as amended.
 
(EE) “Unforeseeable Emergency” means a severe financial hardship to the
Participant after the vesting of the shares under the Award, which hardship
results from (1) an illness or accident of the Participant or his or
her  spouse, registered domestic partner, parent or child; (2) loss of the
Participant’s property due to casualty (including the need to rebuild the
Participant’s primary residence following damage to the home not otherwise
covered by insurance); or (3) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.
 
3. ADMINISTRATION.
 
(A) Administration by Board.  The Board shall administer the Plan.  The Board
may not delegate administration of the Plan to a committee.
 
(B) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To determine the provisions of each Award to the extent not specified in the
Plan.
 
(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
 
(iii) To amend the Plan or an Award as provided in Section 12.
 
(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.
 
(C) Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
4. SHARES SUBJECT TO THE PLAN.
 
(A) Share Reserve.  Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Awards shall not exceed in the aggregate 463,000 (four
hundred sixty three thousand) shares of Common Stock.
 
(B) Reversion of Shares to the Share Reserve.  If any Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Award
shall revert to and again become available for issuance under the Plan.  If the
Company repurchases (or reacquires upon a failure to vest) any unvested shares
of Common Stock issued under an Award, such shares of Common Stock shall revert
to and again become available for issuance under the Plan.
 
(C) Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
 
5. ELIGIBILITY.
 
The Awards as set forth in section 6 automatically shall be granted under the
Plan to all eligible Non-Employee Directors.
 
6. NON-DISCRETIONARY GRANTS.
 
Without any further action of the Board, each Non-Employee Director shall be
granted the following Awards:
 
(A) Initial Grants.  Each person who is elected or appointed, other than on the
date of an Annual Meeting, for the first time, to be a Non-Employee
Director  automatically shall, upon the date of his or her initial election or
appointment to be a Non-Employee Director by the Board or stockholders of the
Company (such date, the “Initial Grant Date”), be granted an Initial Grant
consisting of a Restricted Stock Award covering that number of shares of Common
Stock equal to (1) the product of (a) $100,000 and (b) a fraction, the numerator
of which is the number of full months between the Initial Grant Date and first
anniversary of the most recent Annual Meeting prior to the Initial Grant Date
(rounding down for any partial month) (such period, the “Initial Period”), and
the denominator of which is 12, (2) divided by the Fair Market Value of a share
of Common Stock on the Initial Grant Date.  Subject to the Participant’s
Continuous Service, such Award shall vest in full on the earlier of (a) the
first anniversary of the most recent Annual Meeting prior to the Initial Grant
Date and (b) the date of the first Annual Meeting following the Initial Grant
Date.  The Initial Grant will be subject to the terms of this Plan and the form
of Restricted Stock Award Agreement most recently approved by the Board for use
under this Plan.  The Initial Grant shall be made in consideration for future
services to be rendered to the Company, and no purchase price shall be required
to be paid for the shares of Common Stock issued under the Initial Grant, except
to the extent required by applicable law, in which case, the par value of each
share of Common Stock issued under the Initial Grant shall be deemed to have
been paid through past services actually rendered to the Company or an
Affiliate.
 
(B) Annual Grants.  On the day of each Annual Meeting (the “Annual Grant Date”),
each person who, at such Annual Meeting, is elected or appointed to serve (or
who shall otherwise thereafter continue to serve) as a Non-Employee Director
automatically shall be granted an Annual Grant consisting of a Restricted Stock
Award covering that number of shares of Common Stock equal to (1) $100,000
divided by (2) the Fair Market Value of a share of Common Stock on the Annual
Grant Date.  Subject to the Participant’s Continuous Service, such Award shall
vest in full on the date that is the earlier of (a) the first anniversary of the
Annual Grant Date and (b) the date of the first Annual Meeting following the
Annual Grant Date.  The Annual Grant will be subject to the terms of this Plan
and the form of Restricted Stock Award Agreement most recently approved by the
Board for use under this Plan.  The Annual Grant shall be made in consideration
for future services to be rendered to the Company, and no purchase price shall
be required to be paid for the shares of Common Stock issued under the Annual
Grant, except to the extent required by applicable law, in which case, the par
value of each share of Common Stock issued under the Annual Grant shall be
deemed to have been paid through past services actually rendered to the Company
or an Affiliate.  Notwithstanding anything to the contrary in this Section 6(b),
the maximum number of shares of Common Stock that may be granted pursuant to an
Annual Grant of a Restricted Stock Award under this Section 6(b) shall be 15,000
shares. 
 
(C) Holding Period.  Each Initial Grant and Annual Grant made on or after the
date of the Company’s Annual Meeting held in 2008 will be subject to a
post-vesting holding period, such that the Participant may not sell or otherwise
transfer (excluding transfers to family trusts for tax planning purposes for
which the Participant is deemed to be the “beneficial owner” of the shares for
purposes of the Exchange Act) any of the shares of Common Stock issued under the
Award until the earliest of (1) the second anniversary of the vesting date of
the Award, (2) the closing of a transaction described in subsection 12(b) below
(other than a merger or consolidation for the purpose of a change in domicile),
(3) the certification by the Board that the Participant has suffered an
Unforeseeable Emergency or (4) the termination of the Participant’s Continuous
Service as a result of death or Disability (such period, the “Holding
Period”).  Shares sold or withheld by the Company to cover applicable tax
withholdings will not be deemed a violation of the Holding Period.  The shares
of Common Stock issued pursuant to the Award shall be endorsed with appropriate
legends as determined by the Company, and the Participant will enter into such
other arrangements as determined reasonably necessary by the Company (including
an escrow arrangement) in order to enforce the provisions of this subsection
6(c).
 
7. OPTION PROVISIONS.
 
Any Option granted under this Plan shall be in such form and shall contain such
terms and conditions as required by the Plan.  Each Option shall contain such
additional terms and conditions, not inconsistent with the Plan, as the Board
shall deem appropriate.  Each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
 
(A) Term.  No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.
 
(B) Exercise.  Each Option shall be exercisable only once it has vested.
 
(C) Exercise Price.  The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the stock subject to the Option on
the date the Option is granted.  Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Sections 409A and 424(a)
of the Code.
 
(D) Consideration.  The purchase price of stock acquired pursuant to an Option
may be paid, to the extent permitted by applicable statutes and regulations and
the form of Option Agreement, in any combination of (i) cash or check, (ii)
delivery to the Company of other Common Stock, (iii) pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of the stock subject to the Option, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds, (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other permitted payment from the Participant to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, further, that
shares of Common Stock will no longer be outstanding under an Option and will
not be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations, or (v) any other form of legal consideration that
may be acceptable to the Board.  The purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).  At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.
 
(E) Transferability.  An Option shall not be transferable except (i) by will or
by the laws of descent and distribution and (ii) to the further extent permitted
under the rules for a Form S-8 registration statement under the Securities
Act.  The Option shall be exercisable during the lifetime of the Participant
only by the Participant or a permitted transferee.  Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the
Option.
 
(F) Vesting Generally.  The Board may impose such restrictions or conditions to
the vesting of the Award as it, in its sole discretion, deems appropriate and as
set forth in Section 6 above or as otherwise set forth in the applicable Award
Agreement.
 
(G) Termination of Continuous Service.  In the event an Participant’s Continuous
Service terminates (other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option (to the extent that the Participant
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Participant’s Continuous Service, or (ii) the expiration
of the term of the Option as set forth in the Option Agreement.  If, after
termination, the Participant does not exercise his or her Option within the time
specified in the Option Agreement, the Option shall terminate.
 
(H) Extension of Termination Date.  If the exercise of the Option following the
termination of the Participant’s Continuous Service (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 7(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Participant’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 
(I) Disability of Participant.  In the event an Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise it as of the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Participant does not exercise his
or her Option within the time specified herein, the Option shall terminate.
 
(J) Death of Participant.  In the event (i) an Participant’s Continuous Service
terminates as a result of the Participant’s death or (ii) the Participant dies
within the three-month period after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Participant was entitled to exercise the Option as
of the date of death) by the Participant’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Participant’s death, but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death or (2) the expiration of the term of such Option as set forth in the
Option Agreement.  If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
 
8. Provisions of Stock Awards other than Options.
 
(A) Restricted Stock Awards.  Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as required by the Plan
and such additional terms and conditions, not inconsistent with the Plan, as the
Board shall deem appropriate.  To the extent consistent with the Company’s
Bylaws, at the Board’s election, shares of Common Stock may be (i) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapse; or (ii) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the
Board.  The terms and conditions of Restricted Stock Award Agreements shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i) Purchase Price.  The Board will determine the price to be paid, if any, by
the Participant for each share of Common Stock subject to the Award.  To the
extent required by applicable law, the price to be paid by the Participant for
each share of the Award will not be less than the par value of a share of Common
Stock.
 
(ii) Consideration.  A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company; (B) past
or future services actually or to be rendered to the Company or an Affiliate; or
(C) any other form of legal consideration that may be acceptable to the Board in
its sole discretion and permissible under applicable law.
 
(iii) Vesting.  The Board may impose such restrictions or conditions to the
vesting of the Award as it, in its sole discretion, deems appropriate and as set
forth in Section 6 above or as otherwise set forth in the applicable Award
Agreement.
 
(iv) Termination of Participant’s Continuous Service.  In the event that a
Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire, any or all of the
shares of Common Stock held by the Participant that have not vested under the
Award as of the date of termination under the terms of the Award Agreement.  At
the Board’s election, the price paid for all shares of Common Stock so
repurchased or reacquired by the Company may be at the lesser of: (A) the Fair
Market Value on the relevant date, or (B) the Participant’s original cost for
such shares.  The Company shall not be required to exercise its repurchase or
reacquisition option until at least six (6) months (or such longer or shorter
period of time necessary to avoid a charge to earnings for financial accounting
purposes) have elapsed following the Participant’s purchase of the shares of
Common Stock acquired pursuant to the Award unless otherwise determined by the
Board or provided in the Award Agreement.
 
(v) Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award remains subject to the
terms of the Restricted Stock Award Agreement.
 
(B) Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as required by
the Plan and such additional terms and conditions, not inconsistent with the
Plan, as the Board shall deem appropriate.  The terms and conditions of
Restricted Stock Unit Award Agreements shall conform to (through incorporation
of the provisions hereof by reference in the agreement or otherwise) the
substance of each of the following provisions:
 
(i) Consideration.  The Board will determine the consideration, if any, to be
paid by the Participant upon delivery of each share of Common Stock subject to
the Restricted Stock Unit Award.  The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.
 
(ii) Vesting.  The Board may impose such restrictions or conditions to the
vesting of the Award as it, in its sole discretion, deems appropriate and as set
forth in Section 6 above or as otherwise set forth in the applicable Award
Agreement.
 
(iii) Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
 
(iv) Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
 
(v) Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement.  At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board.  Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
 
(vi) Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited without
consideration upon the Participant’s termination of Continuous Service.
 
9. COVENANTS OF THE COMPANY.
 
(A) Availability of Shares.  During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.
 
(B) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell shares of Common Stock
upon exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any stock issued or issuable pursuant to any such Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
Awards unless and until such authority is obtained.
 
10. USE OF PROCEEDS FROM STOCK.
 
Proceeds from the sale of stock pursuant to Awards shall constitute general
funds of the Company.
 
11. MISCELLANEOUS.
 
(A) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Award unless and until such Particpant has satisfied all requirements for
exercise of the Award pursuant to its terms.
 
(B) No Service Rights.  Nothing in the Plan or any instrument executed or Award
granted pursuant thereto shall confer upon any Participant any right to continue
to serve the Company as a Non-Employee Director or shall affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
(C) Investment Assurances.  The Company may require an Participant, as a
condition of exercising or acquiring stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring the stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the stock.  The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(iii) the issuance of the shares upon the exercise or acquisition of stock under
the Award has been registered under a then currently effective registration
statement under the Securities Act or (iv) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.
 
(D) Withholding Obligations.  The Participant may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under an Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares from the shares of the Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of stock under the Award, provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of the Common Stock.
 
(E) Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
(F) Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee.  The Board is authorized to make deferrals of Awards and determine
when, and in what annual percentages, Participants may receive payments,
including lump sum payments, following the Participant’s termination of
employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
(G) Compliance with Section 409A.  To the extent that the Board determines that
any Award granted under the Plan is, or may reasonably be, subject to Section
409A of the Code (together, with any state law of similar effect, “Section
409A”), the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences described in Section
409A(a)(1) of the Code (or any similar provision).  To the extent applicable and
permitted by law, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Effective
Date.
 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Board determines that any Award is, or may
reasonably be, subject to Section 409A and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Board may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (A) exempt
the Award from Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (B) comply with the requirements
of Section 409A and related Department of Treasury guidance.
 
In addition, and except as otherwise set forth in the applicable Award
Agreement, if the Company determines that any Award granted under this Plan
constitutes, or may reasonably constitute, “deferred compensation” under Section
409A and the Participant is a “specified employee” of the Company at the
relevant date, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the time at which cash
payments shall be paid, or shares of Common Stock issued, to such Participant
shall be automatically delayed as follows:  on the earlier to occur of (A) the
date that is six months and one day after the date of termination of the
Participant’s Continuous Service or (B) the date of the Participant’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company shall (I)
pay to the Participant a lump sum amount equal to the sum of the cash payments,
and issue to the Participant that number of shares of Common Stock, that the
Participant would otherwise have received through the Delayed Initial Payment
Date if such issuance or payment had not been delayed pursuant to this Section
11(g), in each case, without liability to the Participant for interest during
such period of delay, and (II) commence paying or issuing the balance of the
amounts due under the Award in accordance with the applicable schedules set
forth in the Award Agreement.
 
Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.
 
12. ADJUSTMENTS UPON CHANGES IN STOCK.
 
(A) Capitalization Adjustments.  If any change is made in the shares of Common
Stock subject to the Plan, or subject to any Award (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject both to the Plan pursuant to subsection 4(a) and to
the nondiscretionary Awards specified in Section 6, and the outstanding Awards
will be appropriately adjusted in the class(es) and number of securities and
price per share of Common Stock subject to such outstanding Awards.  The Board
shall make such adjustments, and its determination shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)
 
(B) Change in Control.  In the event of a: (1) a dissolution, liquidation or
sale of all or substantially all of the assets of the Company; (2) a merger or
consolidation in which the Company is not the surviving corporation; (3) a
reverse merger in which the Company is the surviving corporation but the shares
of the Common Stock outstanding immediately preceding the merger are converted
by virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (4) the acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or any Affiliate of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors, then: (i) any surviving corporation or
acquiring corporation shall assume any Awards outstanding under the Plan or
shall substitute similar awards (including an option to acquire the same
consideration paid to the stockholders in the transaction described in this
subsection 12(b)) for those outstanding under the Plan, or (ii) in the event any
surviving corporation or acquiring corporation refuses to assume such Awards or
to substitute similar awards for those outstanding under the Plan, (A) with
respect to Awards held by persons then performing services as Employees,
Directors or Consultants, the vesting of such Awards (and, if applicable, the
time during which such Awards may be exercised) shall be accelerated prior to
such event and the Awards terminated if not exercised after such acceleration
and at or prior to such event, and (B) with respect to any other Awards
outstanding under the Plan, such Awards shall be terminated if not exercised (if
applicable) prior to such event.
 
(C) Acceleration of Vesting.
 
(i) Awards Granted Prior to the Annual Meeting in 2008.  In the event of any
transaction described in subsection 12(b) (other than a merger or consolidation
for the purpose of a change in domicile) and subject to any limitation set forth
in an Award, with respect to Awards granted under this Plan prior to the Annual
Meeting held in 2008, which Awards are held by persons then performing
Continuous Service, the vesting of such Awards shall be automatically
accelerated immediately prior to such transaction such that each such Award
shall be exercisable for such number of vested shares that would have been
vested in the ordinary course as of the date one year following the date of the
transaction.  In the event the Award Agreement covering such an Award make
different provisions for acceleration of vesting due to a transaction described
in subsection 12(b) or a similar transaction, the acceleration provisions of
this subsection 12(c)(i) shall not be applicable to such Award.
 
(ii) Awards Granted At or After the Annual Meeting in 2008.  In the event of any
transaction described in subsection 12(b) (other than a merger or consolidation
for the purpose of a change in domicile) and subject to any limitation set forth
in an Award, with respect to Awards granted under this Plan at or after the
Annual Meeting held in 2008, which Awards are held by persons then performing
Continuous Service, the vesting of such Awards shall be automatically
accelerated in full as of immediately prior to such transaction.  In the event
the Award Agreement covering such an Award make different provisions for
acceleration of vesting due to a transaction described in subsection 12(b) or a
similar transaction, the acceleration provisions of this subsection 12(c)(ii)
shall not be applicable to such Award.
 
13. AMENDMENT OF THE PLAN AND AWARDS.
 
(A) Amendment of Plan.  The Board at any time, and from time to time, may amend
the Plan.  However, except as provided in Section 12 relating to adjustments
upon changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Rule 16b-3 or any Nasdaq or securities exchange
listing requirements.
 
(B) Stockholder Approval.  The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.
 
(C) No Impairment of Rights.  Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
(D) Amendment of Awards.  The Board at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the rights
under any Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
14. TERMINATION OR SUSPENSION OF THE PLAN.
 
(A) Plan Term.  The Board may suspend or terminate the Plan at any time.  No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(B) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the Participant.
 
15. EFFECTIVE DATE OF PLAN.
 
The Plan became effective on February 14, 2000, the effective date of the
initial public offering of the Common Stock.
 
16. CHOICE OF LAW.
 
All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.
 

